 In the Matter Of ISADOR PANITZ, DOING BUSINESS UNDER THE TRADENAME AND STYLE OF YALE UNDERWEAR COMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICA, LOCAL No. 127Case No. C-39-Decided April 11, 1936Underwear Industry Interference,Restraint or Coercion:expressed opposi-tion to labor organization;persuasion of employees to resign from union-D2scii mination:discharge-Retinstatement Ordered-Back Pay:disallowed.Mr. Ernest A. Grossfor the Board.Mr. Isador PanitzandMr. Victor Burnhamfor respondent.Mr. Louis L. Jaffe,of counsel to the Board.DECISIONSTATEMENT OF CASECharges having been duly made by the Amalgamated ClothingWorkers, Local No. 127, hereinafter referred to as the Union, BennetF. Schauffier,RegionalDirector for the Fifth Region, issued a com-plaint dated December 18, 1935 against Isador Panitz, doing businessunder the trade name of Yale Underwear Company, hereinafter re-ferred to as the respondent.The complaint and notice of hearingthereon were duly served upon respondent on December 18, 1935 inaccordance with Article V, Section 1, of National Labor RelationsBoard Rules and Regulations-Series 1.The complaint alleged :That the respondent discharged and refused to reinstate EllsworthKattenhorn and Ernest Kattenhorn for the reason that they joinedand assisted the Union and engaged in concerted activities with otheremployees in the Baltimore plant for the purpose of collective bar-gaining and other mutual aid and protection; and that atvarioustimes since July 5, 1935 the respondent did, through his agents,Victor Burnham, Superintendent, and Mrs. Seager, Forelady, urge,persuade, and warn his production employees to resign or refrainfrom joining the Union, threatening loss of work, layoff, and dis-charge if they failed to do so; that by these activities the respondentdid interfere with, restrain and coerce and is interfering with, re-straining and coercing his employees in the exercise of the rightsguaranteed in Section 7 of the National Labor Relations Act, anddid discriminate and is discriminating in regard to the hire, tenureof employment, and terms and conditions of employment of the539 540NATIONALLABOR RELATIONS BOARDaforesaid persons and each of them, and did discourage and is dis-couraging membership in the Union, and by said acts did engage inand is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8, subdivisions (1) and (3) and Section 2,subdivisions (6) and (7) of the National Labor Relations Act, ap-proved July 5, 1935.Pursuant to the notice of hearing, A. Howard Myers, Trial Ex-aminer, as agent of the Board, conducted a hearing on December 30,1935, at Baltimore, Maryland.The respondent participated in thehearing.Full opportunity to be heard, to cross-examine witnessesand to produce evidence bearing upon the issues was afforded to allparties.The Trial Examiner filed an intermediate report, finding andconcluding that the respondent had committed the unfair labor prac-tices as charged in the complaint and recommending that Ernestand Ellsworth Kattenhorn be reinstated.The respondent filed awritten brief taking exception to the report, on the grounds that theactivities of the respondent not being interstate commerce, the Actisnot applicable to him, and that the evidence does not supportthe findings.On February 11, 1936, pursuant to his request, counselfor the respondent, orally argued the case before the Board inWashington.Upon the record as thus made, the stenographic report of thehearing, and all the evidence, including oral testimony, documentaryand other evidence offered and received at the hearing, the Boardmakes the following :FINDINGS OF FACT1.ISADOR PANITZ, DOING BUSINESS AS THE YALE UNDERWEAR COMPANYThe respondent is the proprietor of the Yale Underwear Com-pany, a proprietorship, located in Baltimore, Maryland.The YaleUnderwear Company manufactures running pants, shirts, and unionsuits for men andboys.It secures all its cotton goods from out ofthe state.It sells practically all of its product through a salesagency in New York City, which distributes the goods throughoutthe country.We find that the operations of the respondent constitute a continu-ous flow of trade, traffic and commerce among the several States.H. THE ACTIVITY OF THE UNIONIn April, 1934, the respondent had 400 employees.The Union, alabor organization, organized the cutting department, a group ofabout 22 persons-all of whom joined the Union at this time-and DECISIONS AND ORDERS541called them out on strike.This was part of a city-wide strike ofunderwear workers called by the Union. The strike lasted ten days.During that time some strikebreakers were employed in the cuttingdepartment.The strike was settled by agreements entered into be-tween "the employers and the employees", a Union official executingthe contract for the employees, providing for reinstatement and cer-tain wage increases.All 22 persons in the cutting department re-turned to the plant.The strikebreakers were dismissed upon thedemand of the Union.Thereafter the respondent's business de-creased and it wished to lay off some men. It consulted the Union.The Union insisted on a sharing of the work among shifts. Theforce, at first, was divided into two shifts; later, as work fell off, intothree.III. DISCHARGE OF THE KATTENHORNSBy July, 1935 the respondent was employing only about 5 personsin the cutting department.On September 4th the Kattenhorns weretold that work was so slack that each of them could- work only inalternate weeks.A few days later they were told that they were notto return to work at all.The respondent claims that they were dis-charged because of their incompetence and negligence; it is allegedthat their Union membership was the cause.Ellsworth Kattenhorn.Ellsworth Kattenhorn began to work forthe respondent in 1928.He worked always in the cutting depart-ment.He began at $6.50 per week and by slow and frequent raisesreached $18 per week.His last raise was in April, 1934 as a resultof the strike settlement.About two weeks before they were laid off,both Kattenhorns were promised a raise when business improved.Ellsworth has performed nearly all of the operations in the cuttingroom.He has been favored in the distribution of work.After thestrike he received more work than most others in the cutting depart-ment.In July, 1935, when respondent attempted to explain to theUnion the lay off of certain men who did cutting only, he pointedout that Ellsworth and Ernest were all around workers who coulddo every operation in the cutting department and that they were moreuseful to him.Ellsworth (who is 21 years old) had been reprimanded on occa-sion for careless workmanship and for improper conduct.The Unionhad once offered to discipline him but the respondent said, "He didnot want it, he was a good boy, and all he wanted was for us (theUnion) to tell him not to do it again."Ellsworth was, apparently,quick-tempered at times and insolent.The respondent now recallsthese occasions but cannot rely seriously upon them, since they hap-pened long before the discharge and were obviously forgiven.More11 542NATIONAL LABOR RELATIONS BOARDserious charges are that he failed often to keep a careful check ofinventory under his supervision, that he cut samples improperly, andthat he was overlong at times on certain operations.Burnham, thesuperintendent, stated that Ellsworth had often been guilty of thesefaults, but that the most recent instances of negligence he discoveredonly after the boys were "off completely."°Ernest Kattenhorn.Ernest had worked off and on for the respond-ent since 1924.He had been employed steadily since 1932.Hestarted working at $7 per week and was making $20 when he waslaid off in September. It would appear that his last raise to $20 wasdirectly after and as a result of the strike.He learned nearly allof the operations in the cutting room-marking, spreading, andfinally, cutting.The respondent's complaint as to Ernest is that hemis-marked goods from time to time, that he talked about the Unionon the job, and that on pay days he urged, during work hours, themen to pay their Union dues.As in Ellsworth's case, these mistakesand faults had occurred from time to time in the past but the mostrecent instance of mis-marking was not discovered by Burnham untilafter the boys were laid off.In sum, both Kattenhorns had been treated and considered as allaround workers.Apparently their past faults did not count heavilyagainst them with the respondent, because as late as July, 1935 hehad told the Union how valuable they were and just two weeks beforethe lay-off, he had promised them a raise.The most recent errors ofworkmanship were not discovered until after their release.As amatter of fact, the reason given for the lay-off was lack of work.The Kattenhorns were the only surviving Union members of theoriginal 22 in the cutting department.Ernest was an active mem-ber; he talked about the Union on the job; he urged others to paytheir dues.Ellsworth was not an active member.At one time hehad attempted to give the impression that he was no longer a mem-her.He had been told by Burnham that, "If you will drop theUnion it will be better for you".About four months after the strikeErnest, too, was told that he would get steady work if he dropped theUnion.He was reprimanded, on occasion, for talking about theUnion during working hours, though conversation at work was cus-tomary.The respondent felt some resentment against the Union,because it required him to stagger his help and would not freely per-mit lay-off s.Apparently, he considered himself called upon, by rea-son of the strike settlement, to consult with the Union on these mat-ters."I could not lay this one off and I could not do that, and Icame to the conclusion I had made a bad bargain but had to makethe best of it."After laying off the Kattenhorns, he hired non-Union men and at present, among the five to seven in the cutting DECISIONS AND ORDERS543department, there are no Union men.The respondent has thus ridhimself of his bargain.He has taken advantage of the fluctuatingand uncertain circumstances of his business to be free completely ofUnion men, so that no longer will he find it necessary to deal withor consult with the Union.We find that respondent has discriminated with respect to hire andtenure of employment against Ellsworth and Ernest Kattenhorn forthe purpose of discouraging membership in the Union, and that bysuch acts, respondent has interfered with, restrained and coerced itsemployees in the exercise of the rights of self-organization guaran-teed in Section 7 of the Act.We find, further, that such acts tendto labor disputes burdening and obstructing commerce and the freeflow thereof.Under the circumstances of this case we believe that it will beappropriate to require respondent to offer employment to Ellsworthand Ernest Kattenhorn but not to require payment of what wagesmay have been lost by reason of their discharge.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.Amalgamated Clothing Workers of America, Local No. 127, isa labor organization, within the meaning of Section 2, subdivision (5).2.By its discharge of Ellsworth and Ernest Kattenhorn, and eachof them, for the reason that they and each of them joined and assistedtheUnion, the respondent did interfere with, restrain and coerce,and is interfering with, restraining and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, and by allof said acts and each of them did thereby engage in and is therebyengaging in unfair labor practices, within the meaning of Section 8,subdivision (1) of the Act.3.By its discharge of the persons aforesaid, as set forth in para-graph 2 hereof, and each of them, the respondent did discriminateand is discriminating in regard to the hire and tenure of employ-ment of said persons and each of them, and did thus discourage andis thus discouraging membership in the Union, and by all of saidacts and each of them did thereby engage in and is thereby engagingin unfair labor practices, within the meaning of Section 8, sub-division (3) of said Act.4.The unfair labor practices in which the respondent has engagedand is engaging, as aforementioned, are unfair labor practices affect-ing commerce, within the meaning of Section 2, subdivisions (6) and(7) of said Act. 544NATIONAL LABOR RELATIONS BOARDORDEROn the basis of the findings and conclusions of law, and pursuantto Section 10, subdivision (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders the respondent,Isadore Panitz, doing business as Yale Underwear Company :1.Cease and desist from in any manner interfering with, restrain-ing or coercing their employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act;2.Cease and desist from discouraging membership in the Unionor any other labor organization of its employees, by discriminationin regard to hire or tenure of employment or any term or conditionof employment;3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Ellsworth and Ernest Kattenhorn employment in therespective positions formerly held by them; and(b)Post immediately notices to its employees in conspicuousplaces in its shop stating (1) that the respondent will not dischargeor in any manner discriminate against members of, or those desiringto become members of, Amalgamated Clothing Workers of America,Local No. 127, or persons assisting said organization or otherwiseengaging in Union activity, and (2) that such notices will remainposted for a period of at least thirty (30) consecutive days from thedate of posting.